       Case 1:20-cv-04849-GBD-JLC Document 30 Filed 10/26/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

TYLER MILLER,                                  )
                                               )
       Plaintiff,                              )       Case No: 1:20-cv-4849-GBD-JLC
                                               )
v.                                             )       NOTICE OF DEFENDANT’S MOTION
                                               )       TO DISMISS FIRST AMENDED
BRIGHTSTAR ASIA, LTD,                          )       COMPLAINT PURSUANT TO FED. R.
                                               )       CIV. P. 12(b)(1) & 12(b)(6)
       Defendant.                              )


       PLEASE TAKE NOTICE that, upon the Memorandum of Law in Support of its Motion

to Dismiss First Amended Complaint (dated October 26, 2020), and upon all prior papers and

proceedings herein, Defendant, Brightstar Asia, Ltd. (“Brightstar Asia”), will move this Court,

before the Honorable George B. Daniels, United States District Judge, at the Daniel Patrick

Moynihan United States Courthouse, 500 Pearl Street, New York, New York 10007-1312, on a

date and time designated by the Court, for an Order dismissing the First Amended Complaint for

lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) or, alternatively, for failure

to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), and granting Brightstar Asia such other and

further relief as the Court deems just and proper, on the following grounds:

       This Court lacks subject matter jurisdiction over Plaintiff’s claims for two primary reasons.

First, Plaintiff does not have standing because: (1) Plaintiff’s claims are derivative claims, not

direct claims, under Delaware law; and (2) Plaintiff has not alleged an injury in fact and his claims

are based upon the legal rights and interests of third-parties. Second, even if Plaintiff somehow

has standing to bring these causes of action, the claims are not ripe for adjudication.

       Alternatively, the First Amended Complaint fails to state a claim. Plaintiff’s claim in

Counts I and II that Brightstar Asia breached Section 14 of the Shareholders Agreement fails




                                                   1
       Case 1:20-cv-04849-GBD-JLC Document 30 Filed 10/26/20 Page 2 of 2




because he has not alleged a breach of that provision. Plaintiff’s implied covenant claim (Count

III) fails as a matter of law because: (1) it is duplicative of the breach of contract claim, and (2) it

seeks to imply terms in the Shareholders Agreement that were anticipated by the parties at the time

of contracting and could have been provided for but were not. Plaintiff’s fiduciary duty claim

(Count IV) fails as a matter of law because it is based upon the same facts and conduct underlying

Plaintiff’s claims for breach of contract and implied covenant.

        PLEASE TAKE FURTHER NOTICE that, pursuant to agreement of the parties,

Plaintiff’s opposition papers must be filed by November 6, 2020, and Brightstar Asia’s reply must

be filed by November 18, 2020.

Dated: October 26, 2020

                                                Respectfully submitted,

                                                /s/ Kristina A. Reliford
                                                Kristina A. Reliford
                                                Peter C. Sales (Admitted Pro Hac Vice)
                                                Frankie N. Spero (Admitted Pro Hac Vice)
                                                BRADLEY ARANT BOULT CUMMINGS LLP
                                                1600 Division Street, Suite 700
                                                Nashville, Tennessee 37203
                                                P: (615) 252-3573
                                                F: (615) 252-6380
                                                kreliford@bradley.com
                                                psales@bradley.com
                                                fspero@bradley.com

                                                Attorneys for Brightstar Asia, Ltd.




                                                   2
